In the
United States Court of Appeals
For the Seventh Circuit

Nos. 99-3785, 00-1154

John J. Manley,

Plaintiff-Appellant,

v.

City of Chicago, et al.,

Defendants-Appellees.



Appeals from the United States District Court
for the Northern District of Illinois, Eastern Division.
No. 97C0182--Nan R. Nolan, Magistrate Judge.


Argued September 21, 2000--Decided January 5, 2001



  Before Rovner, Diane P. Wood, and Williams, Circuit
Judges.

  Williams, Circuit Judge. Appellant John J. Manley
was terminated from the Chicago Police Department
for violating several of the department’s rules
and regulations. After unsuccessfully challenging
his termination in the Illinois state court
system, Manley filed suit in federal court
alleging various due process and equal protection
violations under federal law, and a state law
claim for intentional infliction of emotional
distress. The magistrate judge found that his
emotional distress claim was time-barred, a
ruling that Manley does not contest, and
dismissed his federal claims under the Rooker-
Feldman doctrine, which precludes lower federal
courts from reviewing final decisions of state
courts. We affirm.

I

  In March 1994, Manley, a former captain of
police of the Chicago Police Department, was
suspended without pay for allegedly sexually
harassing female officers. Manley contested the
suspension through an evidentiary hearing, which
occurred over an eighteen-day period between
April and August, 1994. Manley was represented by
counsel throughout the hearing and subpoenaed 67
witnesses to testify on his behalf. In all, over
100 witnesses testified, and Manley’s counsel
cross-examined all nine of the police
department’s witnesses. On January 13, 1995, the
police board issued its findings that Manley
violated several department rules and terminated
him from employment.

  On February 17, 1995, Manley sought
administrative review in the Circuit Court of
Cook County, Illinois. He challenged his
suspension, hearing and termination on various
grounds, including the denial of due process. The
circuit court dismissed Manley’s complaint for
administrative review finding that the record
supported his discharge.

  Thereafter, Manley appealed the circuit court’s
decision to the Illinois Appellate Court. While
that appeal was pending, on January 10, 1997,
Manley filed suit in the Northern District of
Illinois alleging violations of 42 U.S.C.
sec.sec.1983 and 1985(3). He asserted, among
other things, that he was denied due process
during the hearing and that the department’s
failure to administer the police department rules
and regulations without regard to his race or sex
violated his right to equal protection.

  Meanwhile, on December 29, 1997, the Illinois
Appellate Court affirmed the circuit court’s
decision. The appellate court found, among other
things, that there was sufficient evidence to
support the board’s findings and the decision to
terminate Manley was supported by the record.
Manley then petitioned for leave to appeal to the
Illinois Supreme Court, and on October 6, 1998,
his petition was denied.

  After the parties consented to the jurisdiction
of a magistrate judge, on September 29, 1999,
Magistrate Judge Nolan dismissed Manley’s federal
claims for lack of subject matter jurisdiction
and his emotional distress claim as being time-
barred. Manley then filed a motion to alter the
judgment on the grounds of attorney carelessness
under Fed.R.Civ.P. 60(b). The magistrate judge
denied his motion. Next, Manley filed a motion to
review the bill of costs after the defendants,
the prevailing party, sought to recover
$3,623.75. The magistrate judge also denied this
motion. On appeal, Manley challenges the
dismissal for lack of subject matter jurisdiction
and the denials of his motions to alter the
judgment and review the bill of costs.

II
A

  At the outset, Manley argues that the district
court’s order dismissing his case for lack of
subject matter jurisdiction was not a final and
appealable order because one of the defendants
was not served with process./1 Although not
typically raised by an appellant, Manley’s
argument amounts to a challenge to our
jurisdiction.

  28 U.S.C. sec.1291 grants us "jurisdiction of
appeals from all final decisions of the district
courts of the United States. . . ." A district
court’s decision is final when only ministerial
details remain. Dzikunoo v. McGaw YMCA, 39 F.3d
166, 167 (7th Cir. 1994). We have held that the
presence of an unserved defendant does not defeat
finality when an attempt by the plaintiff to
serve the complaint on the unserved defendant
would be untimely under Fed. R.Civ.P. 4(m) and
any new complaint against the unserved defendant
would be barred by the statute of limitations.
See United States v. 8136 S. Dobson Street,
Chicago, Illinois, 125 F.3d 1076, 1081 (7th Cir.
1997); see also Ordower v. Feldman, 826 F.2d
1569, 1573 (7th Cir. 1987) (applying Fed.R.Civ.P.
4(m)’s predecessor, Rule 4(j)). We have reasoned
that when such circumstances are present the
district court’s order is "final" because it
"effectively terminates" the plaintiff’s
litigation. See 8136 S. Dobson Street, 125 F.3d
at 1081.

  Such circumstances are present here. Rule 4(m)
allows a plaintiff 120 days after the filing of
the complaint to effect service upon a defendant.
Manley filed this complaint on January 10, 1997.
Service now is clearly untimely. Additionally, in
Illinois, a two-year statute of limitations
applies to claims brought under sec.sec.1983 and
1985. See Eison v. McCoy, et al., 146 F.3d 468,
470 (7th Cir. 1998); Wilson v. Giesen, 956 F.2d
738, 741 n.4 (7th Cir. 1991). Manley was
discharged in January 1995, so any new complaint
would be time-barred. Accordingly, the magistrate
judge’s dismissal "effectively terminated"
Manley’s litigation, and therefore, is a final
decision within the meaning of 28 U.S.C.
sec.1291.

B

  Manley’s next argument challenges the magistrate
judge’s dismissal of his federal claims for lack
of subject matter jurisdiction. He argues that
his claims should not have been dismissed under
the Rooker-Feldman doctrine because they could
not have been brought in state court. We review
a dismissal for lack of subject matter
jurisdiction de novo. Long v. Shorebank
Development Corp., 182 F.3d 548, 554 (7th Cir.
1999).

    The Rooker-Feldman doctrine precludes lower
federal courts from exercising jurisdiction over
claims that would require them to review a final
judgment of a state court. Rooker v. Fidelity
Trust Co., 263 U.S. 413, 44 S. Ct. 149 (1923);
District of Columbia Court of Appeals v. Feldman,
460 U.S. 462, 103 S. Ct. 1303 (1983). Review of
state court judgments is possible only in the
state court system and from there to the United
States Supreme Court. Garry v. Geils, 82 F.3d
1362, 1366 (7th Cir. 1996). The doctrine applies
not only to claims that were actually raised
before the state court, but also to claims that
are inextricably intertwined with state court
determinations. Ritter v. Ross, 992 F.2d 750, 753
(7th Cir. 1993). The key inquiry is "whether ’the
district court is in essence being called upon to
review the state-court decision.’" Id. at 754
(quoting Feldman, 460 U.S. at 483-84 n.16, 103 S.
Ct. at 1316 n.16).

  For example, in Maple Lanes, Inc. v. Messer,
186 F.3d 823 (7th Cir. 1999), we held that the
plaintiff’s sec.1983 claim was precluded by
Rooker-Feldman. In Maple Lanes, the plaintiff
alleged that it lost its liquor license due to
false and defamatory remarks made by the town’s
sheriff. Maple Lanes unsuccessfully sought review
of the revocation of its liquor license in state
court. It then filed a federal complaint against
the sheriff for defamation. We found that the
plaintiff could not repackage its claim
originally brought in state court in the form of
a federal complaint for defamation because the
injury that Maple Lanes complained of--the loss
of its liquor license--stemmed directly from the
state court judgment upholding the revocation of
the license. Id. at 825.

  Similarly, in GASH Associates v. Village of
Rosemont, Illinois, 995 F.2d 726 (7th Cir. 1993),
we found that Rooker-Feldman barred a sec.1983
suit because the injury stemmed from the state
court’s decision confirming the sale of property.
Id. at 728-29. The plaintiff in GASH Associates,
dissatisfied with the state court’s confirmation
of the sale of its property at a foreclosure
sale, filed a sec.1983 suit against the Village
of Rosemont. GASH Associates claimed that the
Village’s low tender at a condemnation action
prior to the sale scared away rival bidders,
thereby lowering the amount that the property was
actually sold for at the foreclosure sale. In
vacating the district court’s judgment on the
merits, we found that the injury that GASH
Associates complained of--the sale of its
property at a low price--directly stemmed from
the state court judgment confirming the sale. We
reasoned that "[d]ominating this case is a simple
fact: GASH objects to the outcome of a judicial
proceeding and filed a separate suit to get
around it." Id. at 727.

  This Court’s holding in Long v. Shorebank
Development Corp., 182 F.3d 548 (7th Cir. 1999),
is also instructive even though we ultimately
determined that Rooker-Feldman did not preclude
jurisdiction. In Long, the plaintiff was
wrongfully evicted from her home and an eviction
order was secretly and fraudulently obtained
against her in state court. We found that Long’s
due process claim that the defendants deprived
her of her property stemmed directly from the
eviction order, and could not be considered
separate from it because "if the proceedings in
the Circuit Court resulted in her favor. . . it
seems unlikely that she would have been evicted.
. . ." Id. at 556. We only determined that
federal jurisdiction was proper because the
plaintiff did not have a reasonable opportunity
to challenge the eviction in state court. Id. at
557-58.

  Like the injury suffered by the plaintiffs in
the cases discussed above, Manley’s injury stems
directly from the state court judgment upholding
the decision to terminate him made by an
administrative board. If we were to grant the
relief that Manley requests, we would be required
to review the circuit court’s rulings and the
appellate court’s finding that his termination
was supported by the record. Manley cannot
circumvent the decisions of the state courts by
seeking damages as opposed to reinstatement in
federal court. See, e.g., Maple Lanes, 186 F.3d
at 826 ("[I]f a federal court were to award the
relief Maple Lanes seeks in the form of monetary
damages equal to the value of the liquor license,
this result would effectively reverse the state
court judgment upholding the revocation of the
liquor license."). The fact remains that Manley
fully and adequately challenged his termination
before the police board and through the Illinois
court system.

  In an attempt to avoid Rooker-Feldman, Manley
argues that his due process claims could not have
been brought in state court because they are
based on "new" evidence concealed during the
state court proceedings. He relies on Nesses v.
Shepard, 68 F.3d 1003 (7th Cir. 1995), for the
proposition that Rooker-Feldman does not bar a
plaintiff’s complaint when he challenges the
conduct of individuals and not the action of the
state court. The "new" evidence that Manley finds
relevant to the constitutionality of his
termination includes: 1) alleged deposition
testimony of Chicago police superintendent Matt
Rodriquez that the "actual" reason that he
recommended Manley’s suspension was for
intimidating witnesses and not for sexually
harassing female officers as the charges before
the police board stated; 2) internal memoranda in
which Rodriguez first recommends a 60-day
suspension and then a discharge due to "further
review and consideration of aggravating and
mitigating factors;" 3) a document from Commander
John Frangella that allegedly states that the
reports by an officer about Manley’s behavior
were "erroneous and distorted;" and 4) a petition
signed by 35 female officers that allegedly
states that Manley did not demean or harass
female officers.

  Contrary to Manley’s characterizations, our
review of the record does not reveal that any of
the defendants concealed material evidence from
Manley or that Manley was terminated for any
reason other than sexual harassment. Manley may
not allege that individuals engaged in fraudulent
conduct simply to manufacture federal court
jurisdiction without any basis in the record for
the contention.

  Manley also argues that his equal protection
claim could not have been brought in state court
because only the Illinois Department of Human
Rights has jurisdiction to hear employment
discrimination claims. But, Manley had a
reasonable opportunity to bring his equal
protection claim before the circuit court because
Illinois allows a plaintiff to join
constitutional claims under sec.1983 with a
request for administrative review. See Davis v.
City of Chicago, 53 F.3d 801, 803 (7th Cir.
1995); see also Pirela v. Village of North
Aurora, 935 F.2d 909, 913-14 (7th Cir. 1991).
Village of Maywood Board of Fire and Police
Commissioners v. Dep’t of Human Rights of State
of Illinois, 695 N.E.2d 873, 880 (Ill. App. Ct.
1998), relied on by Manley, merely asserts that
the Illinois Human Rights Commission has
exclusive jurisdiction over civil rights actions
brought under the Illinois Human Rights Act.
Manley’s equal protection claim is premised on a
violation of the Fourteenth Amendment brought
under 42 U.S.C. sec.sec.1983 and 1985, and does
nothing more than mount another challenge to his
termination from the police force. He cannot
avoid Rooker-Feldman by simply not submitting his
claim in state court. Rooker-Feldman not only
bars federal re-litigation of claims argued in
state court, but also bars claims that are
"inextricably intertwined" with the state court
judgment. See Ritter, 992 F.2d at 753.
  Accordingly, Manley’s effort to portray his
injury--the loss of his job--as a federal civil
rights violation not argued in state court is
insufficient to overcome the Rooker-Feldman
doctrine. Because Manley’s federal claims are
just an attempt to challenge the state court
system’s decision to uphold his termination, they
are precluded by the Rooker-Feldman doctrine and
the district court properly dismissed them for
lack of subject matter jurisdiction.

C

  Manley also appeals the magistrate judge’s
refusal to alter the judgment under Fed.R.Civ.P.
60(b). We review this challenge for abuse of
discretion, and are "exceptionally deferential."
United States v. Golden Elevator, Inc., 27 F.3d
301, 303 (7th Cir. 1994). "An abuse of discretion
can be found only where no reasonable person
could agree with the district court." Nelson v.
City Colleges of Chicago, 962 F.2d 754, 755 (7th
Cir. 1992) (internal quotes omitted).

  Rule 60(b) allows a party to seek relief from a
judgment on the grounds of "mistake,
inadvertence, surprise, . . . excusable neglect
. . . or . . . any other reason justifying relief
from the operation of the judgment." According to
Manley, the magistrate judge’s dismissal of his
complaint should be altered to revive his federal
due process and equal protection claims because
his former counsel carelessly failed to notify
the magistrate judge that these claims were not
disposed of in state court because they could not
have been raised there.

  In essence, Manley’s argument is a motion for
reconsideration of the magistrate judge’s
disposal of his federal claims under Rooker-
Feldman. Because we have already determined that
the Rooker-Feldman doctrine bars Manley’s claims
aimed at overturning the state court decision to
uphold his termination, the magistrate judge did
not abuse her discretion in denying Manley’s
motion to alter the judgment.

D

  Manley’s final argument is that the magistrate
judge erred in awarding $3,020.40 in photocopying
costs to the defendants./2 "As long as statutory
authority exists for a particular item to be
taxed as a cost, we shall not overturn a district
court’s determination that the cost is reasonable
and necessary, absent a clear abuse of
discretion." Northbrook Excess & Surplus Ins. Co.
v. Procter & Gamble, Co., 924 F.2d 633, 642 (7th
Cir. 1991). The award of costs is the type of
discretionary ruling to which we give "virtually
complete" deference. Estate of Borst v. O’Brien,
979 F.2d 511, 517 (7th Cir. 1992).

  Almost all of Manley’s challenges to the bill
of costs are meritless and were sufficiently
addressed in the magistrate judge’s order denying
his motion to review. The one challenge that
deserves attention is whether the defendants’ in-
house reproduction charge of $.15 per page was
reasonable./3

  Manley contends that the defendants’ recovery
should be capped at $.07 per page because that is
what a local Kinko’s charges. The defendants
provided the magistrate judge with several
explanations for why $.15 per page was
appropriate in this case, among them being that
some of the documents required binding. Under
these circumstances, we cannot say that the
magistrate judge abused her discretion in finding
that $.15 per page was within the realm of
legitimate costs. Accordingly, there was no error
in denying Manley’s motion to review the bill of
costs.

III

  The decision of the magistrate judge is AFFIRMED.



/1 Manley also argues that the order was not final
because the district court could not have
disposed of three of his federal claims as they
were not before the state court. Because Manley’s
argument is not directed at finality, but to the
merits of the district court’s dismissal of his
claims under the Rooker-Feldman doctrine, we will
address this argument separately.

/2 Specifically, Manley challenges $360 in
photocopying costs for a motion the City lost,
$2,489.60 in costs from an outside print shop,
and $170.80 in "extra" costs incurred for in-
house copies.

3/ Manley relies on the discussion of photocopying
costs in Martin v. United States, 931 F.2d 453
(7th Cir. 1991). We do not read Martin as
establishing a bright-line rule that any in-house
cost above what Kinko’s charges is unreasonable.